 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaterwaysHarborInvestmentCompany, Inc;Waterways Harbor Service,Inc.;Waterways MeatInvestment Co., Inc.;Waterways Meat Co., Inc.;Waterways Oil Investment Co., Inc.;WaterwaysOil Company, Inc.; Waterways Marine Supplies &Service,Inc.andNationalMaritime Union ofAmerica,AFL-CIO. Case 26-CA-3194October 31, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn March 6, 1969, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practicesand recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondentsfiledexceptions to theDecision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in the case, including the TrialExaminer's Decision, the exceptions and brief, andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner as modifiedherein.The Trial Examiner found, and we agree, thatRespondents' violated Section 8(a)(1) of the Act bycoercivelyinterrogatingitsnonsupervisoryemployees concerning the Union activity.3 Therecordshows that the Company received theUnion's request for recognition on October 10,1968, and that, within the next 4 or 5 days, VicePresidentLuttrellandManagerEmbry hadcanvassed some 14 employees about the organizingactivity.Their interrogations of these employeesfailed to incorporate any safeguards,' conveyed animpliedthreatofashutdown,'and includedstatements such as ". . . this company can't standany union." Such interrogation clearly interferedwithemployee organizational rights. It furtherestablishesthedepthofRespondents'hostilitytowards the Union and a determination to dealswiftlyanddecisivelywiththeorganizationalactivity.The Respondents'request for oral argument is hereby denied, since inour view the record, exceptions and brief adequately present the issues andpositions of the parties'In light of the finding that the seven Respondent corporations constituteWe also agree with the Trial Examiner's findingthat the Company's discriminatory treatment of fiveunion adherents - Ben Scott, James Belcher, LuckyEllison,JerryEdington, andWilliamWorley-violatedSection 8(a)(3) and (1) of the Act. Thetiming of the discrimination, the concurrent coerciveinterrogations, the close positive correlation betweenunion cardsigners andthose eliminated from fobs,'the abrupt and selectivemannerof implementing theemployment decisions, and the implausibility of theCompany's attempted explanations- all supportthe finding of unlawful job discrimination. TheCompany was plainly determined to rid itselfimmediately of the Unionelementwithin its workforce and thus promptly cripple the organizationaleffort.As more fully set forth in the Trial Examiner'sDecision, the October 13 discharge of deckhand BenScott in the Oil Company clearly flowed from hisinvolvement"in thatuniondeal."The allegedfailure to wear a lifejacket was manifestly a pretextfor eliminating Scott- the only nonsupervisoryemployee in the Oil Company to sign a union card 'The Company also sought to get rid of otherunion cardsignersanddid so when PresidentTarver,upon learning the results of ManagerEmbry'sinterrogations,quicklyorderedtheshutdown of the Harbor Service Company, whicheliminatedthe deckhand jobs ofBelcher,Ellison,Edington,andWorley,and then barred thosecomplainants from consideration for jobs in otherRespondent Companies."a single integrated enterprise," performing related services and havingcommon officersand labor policy,we shall at times refer to Respondentsas the"Company "Individual companies will be referredto as the "OilCompany," the "Harbor Service Company," etc'The Company's interrogation, as well as its job discrimination,extendedto several"boat operators"who were later determinedto be supervisoryemployees,and thus excludedfrom the Act'sprotectionWhile the conducttowards thesesupervisoryboat operators cannot in itself be held unlawful,it is relevant in evaluatingthe Company's treatment of the nonsupervisoryemployees and their unionactivity'StruksnesConstructionCo. Inc,165 NLRB No 102'While VicePresident Luttrell generally expressed his shutdown warningin terms of a predictionas to how Companycustomers might react tounionization,Luttrell admittedthat the adverse customer reaction wasonly his "opinion" and that none of the customers had communicated anyintent to curtail business in the eventtheCompanybecame unionizedClearly, Luttrell's"prediction"was neither based on"objectivefact," norrelated to"demonstrably probable consequencesbeyond hiscontrol "N L R BvGissel Packing Company,395 U S 575, 618 We find it toconstitute a threat of Company retaliation for employee union activity'Eleven of the13 employees who had signed union cardsby October 10(including 6supervisoryboat operators) were no longer employed as ofOctober 14While one of the card signers(boat operator Byberg) wasdischarged for reasons totally unrelated to the union activity, there isnonetheless such a high percentage of union adherents in the groupdischarged as to indicate something more than economic decision makingThe Companypoints out that it did retain two employees(boat operatorReed and deckhand Hopper)who had signed union cards, and that itoffered a job in the Oil Company todeckhandJerryHoward who mayhave signed a card However,itappears that Reed and Hopper hadwavered in their supportfor the Union,and that theCompany may havebeen unaware of Howard's union sympathies at the time it offered him thejob'The Companyalso fired twoOil Companyboat operators involved inthe Unionactivity179NLRB No. 72 WATERWAYSHARBOR INVESTMENTCO., INC.453RespondentsassertthattheOctober 13-14discharge of the four employees resulted solely froma prior economic decision to shut down the HarborService operation. In this connection, the Companydid show that it was losing money on the HarborService,' and, in August, had informed the CoastGuardof its intent to close this operation"somewhere around the first of October." Astockholder's resolution on September 30 authorizedthe corporate dissolution and liquidation of assets oftheHarbor Service Company.'While these factsindicatetheCompany was moving towards ashutdown in the near future, we are not persuadedthat the employment decisions and precise timeschedule for the closing were formulated before theUnion arrived on the scene. Rather, the recordestablishes that the Company continued the HarborService on into the second week of October withoutevenmentioning the possibility of closing to theHarbor Service employees10 or to its customers.Company President Tarver testified that he hadpreviously made a "firm decision" to carry out theclosing "in an orderly fashion." The advent of theUnion, with its heavy support from Harbor Serviceemployees, clearly upset this committment to an"orderly" discontinuance. Thus, the record showsthatPresidentTarver,uponhearingManagerEmbry's report on the interrogations, directedEmbry to ". . . close the harbor business up." Thisdirect link to the Union activity in addition to theRespondents'entirehostilereactiontotheorganizing effort amply indicate the unlawful basisfor the decision to implement the Harbor Serviceshutdown at this time. That Harbor Service losseswas not the only determinant is evident from thesimultaneous discharge of the Union adherents intheOilCompany. In short, we find, in agreementwith the Trial Examiner, that the Union activity wasthe overriding factor in the decision to close theHarbor Service on October 13.As already indicated, Respondents' determinationto eliminate the complainants encompassed morethan the shutdown of the Harbor Service operations.That their severance be total and permanent wasthenaccomplishedbynotconsideringthecomplainants for jobs in other companies, andfavoring, instead, nonunion employees and newhires.Thus,itappearsthattheCompanyexperienced considerable turnoverin itsdeckhandclassificationand that job vacancies were filled'However, we do not adopt the Trial Examiner's somewhat conjecturalconclusions as to why President Tarver continued to operate in the face ofthose lossesThe significant fact is that the Company did continueoperating until the Union made its appearance'PresidentTarver testified that the formal stockholder action wasnecessary for favorable income tax treatment of the transfer of HarborService assets to the holding company, and that the Internal RevenueService permitted 12 months from the date of the resolution in which tonegotiate and dispose of those assets"The only referencetoashutdown during theOctober 11-15interrogations was Luttrell'swarning that unionization,not business losses,might result in closingAnd,itappears that this warning was notaddressed to the Harbor Service employeesthroughemployeetransfers.Infact,unioncard-signerWorley, a deckhand discharged from theHarbor Service, had previously worked 9 to 10months in the Oil Company. Yet when he requesteda transfer back to the Oil Company upon hisdischarge,Manager Embry quickly denied it, saying. . he didn't need [Worley], and that was it." Atthe same time, the Company hired a new employeeforadeckhand or tankerman job in the OilCompany. Two other union supporters in theHarbor Service - deckhands Belcher and Edington- had prior experience as grocery deckhands in theMarineSuppliesCompany.But,ratherthanmention a grocery deckhand opening on October 13toBelcher or Edington, the Company filled thepositionwitha new employee. In addition, theCompany made offers to retain at least twononunionHarbor Service employees for jobs inotherCompanies. The net result of this selectiveprocesswas the permanent exclusion of thedischarged union adherents from any employment inRespondent Companies."With respect to the remedy for the discriminationpracticedagainstthefourHarborServiceemployees,we do not find adequate the TrailExaminer's recommendation that backpay accruefrom October 13-14 only until Harbor Service wouldhave been liquidated in a legal fashion, withoutdiscriminatorymotivation.' zFor it fails to takeaccount of the other component of the Company'sdiscriminatorytreatmentoftheseemployees,namely, the denial of job opportunities for whichtheywouldhavebeenconsideredabsenttheCompany's resolve on and after October 13-14 to beridpermanentlyof these complainants.Theseemployeeswould not be made whole for thediscrimination against them if we failed to considerthe employment in other companies that was deniedthem." Accordingly, we shall order Respondent tooffer immediate and full reemployment, in jobssubstantiallyequivalent to theirHarbor Servicedeckhand jobs, to Belcher, Ellison, Edington, andWorley in other Respondent Companies, withoutprejudice to their seniority and other rights andprivileges,dismissing, if necessary, those hired insuch jobs on and after October 13, 1968. We shallalso order that the Respondents make whole thesecomplainants for any loss of earnings they may havesufferedby reason of the discrimination againstthem, by payment to each of them of a sum ofmoney equal to the amount that he normally wouldhave earned as wages from the date of thediscrimination against him to the date of the offerof reemployment, less his net earnings during suchperiod, with backpay computed on a quarterly basis,Asmore fully set forth in the Trial Examiner's Decision, theCompany's attempt to portray the discriminatory selection as a"distill[ing]down" to a work force of "superior" employees is notsubstantiated in the recordWe do find appropriate the usual reinstatement and backpay orderrecommended by the Trial Examiner to remedy Scott's unlawful discharge"As we have sought to make plain, we are satisfied that, had the Harbor 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith 6 percent interest,in the manner established inF. W.Woolworth Company,90 NLRB 289, andIsisPlumbing&HeatingCo., 138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrder,theRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondents,WaterwaysHarborInvestmentCompany, Inc.,Waterways Harbor Service, Inc.,Waterways Meat Investment Co., Inc., WaterwaysMeat Co , Inc., Waterways Oil Investment Co ,Inc.,Waterways Oil Company, Inc., and WaterwaysMarineSupplies& Service, Inc ,Memphis,Tennessee, their officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order and substitute the following"(a) Offer to employee Ben Scott immediate andfullreinstatement to his former or substantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges, and makehim whole for any loss of earnings he may havesufferedby reason of the discrimination in themanner set forth in the The Remedies section of theTrial Examiner's Decision"(b) Offer to employees James C. Belcher, JerryRoscoe Edington, Lucky E. Ellison, and William L.Worley immediate and full reemployment inpositionsinotherRespondentCompaniessubstantially equivalent to those they previously heldin the Harbor Service Company, without prejudiceto their seniority or other rights and privileges, andmake whole these employees for any loss of earningssuffered by reason of the unlawful discriminationagainst them in the manner set forth above in thisDecision"(c)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Reletter paragraphs 2(b), (c), and (d) to 2(d),(e), and (f).3.Delete the fifth indented paragraph of theAppendix (Notice to All Employees) to the TrialExaminer'sRecommended Order and insert thefollowing:Service'sshutdownonOctober13beenpromptedbybusinessconsiderations alone, with Respondents holding no animus against thecomplainants because of their union activity, those employees would havebeen placed in other available employmentWhen comparable employmentbecame available for each complainant under nondiscriminatory hiringstandards should be readily ascertainableWE WILL offer to Ben Scott reinstatement tohisformer or substantially equivalent positionwithout prejudice to his seniority or other rightsand privileges and make him whole for any loss ofpay he may have suffered by reason of ourdiscrimination against him.WE WILL offer to James C. Belcher, JerryRoscoe Edington, Lucky E. Ellison, and WilliamL.Worley immediate and full reemployment atjobs substantially equal to their old ones.We willalsomake Belcher, Edington, Ellison, and Worleywhole for any loss of pay suffered by them byreason of our discrimination against them.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner Upon charges dulyfiled,'a complaint issued on November 13, 1968 by theRegional Director of Region 26 of the Board, in whichviolations of Section 8(a)(1) and (3) of the Act werealleged, and the answer of the respondent, in which thecommission of any unfair labor practice was denied, Iheard this case at Memphis, Tennessee, on December 9and 10, 1968Subsequent to the hearing, counsel for the GeneralCounsel, for the Respondent and for the Charging Partyall filed briefs with the Trial Examiner.Upon the record so made, and in view of myobservation of the demeanor of the witnesses, I herebymake the following findings of fact.1.THE RESPONDENTWaterways Harbor Service, Inc., Waterways Meat Co ,Inc ,WaterwaysOilCompany, Inc. and WaterwaysMarine Supplies & Service, Inc. (hereinafter referred tocollectivelyastheWaterways companies or as theRespondent) are, and at all material times have been,TennesseecorporationswithplacesofbusinessinMemphis, Tennessee The other companies that appear inthe caption of the proceeding, i.e.Waterways HarborInvestment Company, Inc , Waterways Meat InvestmentCo., and Waterways Oil Investment Co., Inc. are holdingcompanies that own the stock of the respective operatingcompaniesThe operating companies, except the harborservice company, were acquired in May 1967 by John W.Tarver who owns the stock of each of the companies andispresident of each of them. The harbor service companywas established by Tarver in September 1967. TheRespondent admit that the Waterways companies are, andatallmaterial times, have been affiliated businessconcerns with common officers, ownerships, and directors,and constitute a single-integrated enterprise, whose agentsformulate and administer a common labor relations policyfor the Waterways companies, and I so find.As the names of the various Waterways companies,suggest, theWaterways Oil Company, Inc (hereinafterreferred to as the oil company), supplies oil refuelingserviceformidstreamMississippiRivervessels;Waterways Marine Supplies & Service Inc. (hereinafterreferred to as the marine supplies company) supplies'The original charge was filed on October 15, 1968, the first amendedcharge was filed on October 17,1968, and the second amended charge wasfiled on November 1, 1968 WATERWAYS HARBOR INVESTMENT CO., INC.455groceries, hardware and otheritemstoMississippi Riverboats at midstream and Waterways Harbor Service, Inc.(hereinafter referred to as the harbor service) providesbarge movement and placement in and around the harborof Memphis.During the past 12 months, the Waterways companies,in the course and conduct of their business operations,sold and distributed products, the gross value of whichexceeded $500,000. During the same annual period, theWaterways companies received goods valued in excess of$50,000 which were transported to their place of businessin interstate commerce directly from States of the UnitedStates other than the State of Tennessee. The Waterwayscompanies admit that they constitute employers engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act and I so find.II.THE LABORORGANIZATION INVOLVEDThe National Maritime Union of America,AFL-CIO(hereinafterreferredtoastheNMU),isa labororganization that has sought to organize the employees oftheWaterways companies.IIITHE UNFAIR LABOR PRACTICESA The Organizational CampaignThe organizational campaign that precipitated thepresent proceeding was launched by Robert Collilieux,Patrolman-OrganizeroftheNMU, on or aboutSeptember 21, 1968. The union was seeking to organizethe deckhands and boat operators employed on the vesselsof the Waterways companies. Collilieux himself solicitedsignatures to union authorization cards, and handed outother cards to variousWaterways employees In all,Collilieux succeeded in obtaining signatures to unionauthorization cards from 13 of the employees of theWaterwayscompanies.Sixof these signersweredeckhands. The only deckhand working for the marinesupplies company to sign a union authorization card wasJames T. Hopper, III, and the only deckhand working forthe oil company to sign a union authorization card wasBen ScottHowever, union authorization cards weresigned by four of the six deckhands working for theharbor service company; i e , James C. Belcher, LuckyEllison,JerryEdington andWilliamLWorley.' Inaddition to the deckhands,a unionauthorization card wasalso signed by Raymond Barnes, who was a tankerman,3and by six of thenineboatoperators,who have,apparently, the title of "Captain "0 R. C. Byberg was theonly boat operator of the marine supplies company whosigned a union authorization card. However, all three ofthe boat operators for the oil company, whose names wereJ.W. Cole, Ray Johnston and Gordon A. Reed, signedunionauthorization cards, and two of the three boatoperators for the harbor service company, Floyd Barefootand William M. Couey, signed union authorization cards.'The two nonsigners were Jerry E Howard and LewisA Wilkins Thelatter was,however on sick leave, having suffered an injury in an accident,apparently'By Coast Guardlaw, a tankerman mustbe aboardwhen fuel oil isdischarged from a boat,and he must have a license as a tankerman But adeckhand is also eligible to have a license as a tankerman,and somedeckhands have such licenses41tdoes not appearto be clear fromthe record whether the title of"captain" as applied to the boat operators is a courtesy titleThe boat operators were supervisory employees,' butdeckhands and tankermen were, of course, nonsupervisoryemployees. On October 10, Collilieux sent the followingtelegram to the general manager of the respondent-This wire serves as official notification that NationalMaritime Union AFL-CIO has been authorized as thebargainingrepresentativebyamajorityofyournon-supervisory employees at your marine facilities inMemphis. We therefore request immediate meeting forthe purpose of obtaining a letter of recognition fromyour company covering said personnel to be followedbymeeting for concluding a collective bargainingagreementThe telegram of October 10 was received by therespondent before noon that day, and its contents was atonce communicated to John W. Tarver, the president oftheWaterways companies.On October 11, RobertLuttrell, the vice president of the Waterways companies,and the overall supervisor andmanagerof theiroperations, responded to Collilieux's telegram by letter asfollowsIn reply to your wire of October 10 claiming to havebeen authorized as the bargaining representative by amajorityof our non-supervisory employees at ourmarine facilities inMemphis, we do not concede thatyou represent our employees As a matter of fact, it isour information that if you represent any of ouremployees, they are relatively few.B. The InterrogationsWhen the union's telegram arrived on October 10,Tarver had to be reached in Greenville, Mississippi. He isa certified public accountant, and a member of a firm ofCPA's - Saxton, Tarver, Kirbey and Bradley - that islocated in Greenville. Only about half of Tarver's timewas devoted to the Waterways businesses, the day-to-dayoperations of which were directed by Luttrell assisted byCharlie Embrey, who was manager of operations. Uponlearningabout the union activity, Tarver instructedLuttrell and Embrey to contact his lawyers and obtainadvice as to how to conduct themselves. One of the piecesof advice that they received from Tarver's lawyers was torefrain from questioning employees as to whether theywere for or against the union This advice they proceededto disregard, however, in its entiretyThe interrogation of the employees was admitted byEmbrey and Luttrell when called as witnesses by counselfor the General Counsel, although their admissions werenot candid and had to be helped along by reminders ofwhat they had deposed in their prehearing affidavitsApparently, Embrey went into action first but Luttrell wasnot far behind, either in effort or number of employeesinterrogatedThe evening of Friday, October 11, Gordon A. Reed,who was the boat operator, and two of his deckhands,RobertA.Tims and Gerald D. Holley, all of whomworked for the oil company, and who were aboard theLaura B,were "on the way up in Wolf River" Embreywent and caught the boat for the express purpose ofquestioning them about the union, and his interrogation ofthem took place in the pilot's house on theLaura BEmbrey invited Reed, Tims, and Holley to tell him whatthey knew about the union. Reed and Tims "volunteered"namely, confessed, that they knew about the union but'The supervisorystatus of the boat operators was not immediatelyapparent, however, it was subsequently established 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolley declared that he knew nothing about the union,Reed also "volunteered"that he had signed a unionauthorization card, and Tims that he had not signed aunion authorization card. Asked specifically whether hehad told the employees to whom he talked that they didnot have to answer his questions about the union, Embreytestified."No, sir, I don't recall saying anything likethat."On Saturday night, October 12, Embrey continued hisinterrogations.He telephoned to Floyd Barefoot, one ofthe three harbor service boat operators, and askedwhether he could come out to his home to talk to him."Sure, come ahead," Barefoot told him. Arriving at thelatter'shome, he asked him to tell him what he knewabout the union activities that weregoing on.Barefootadmitted his complicity, and probably also that he hadsigneda union authorization card but added that although"he went along with them on it," he had not been the onewho had started it Embrey asked Barefoot why some ofthe employees had not come to him and talked to him, sothathe could find out what was wrong, and alsoexpostulated that in the past the employees had alwaystalked things out with himOn Sundaymorning,October 13, Jerry Edington, oneof the harbor service deckhands, was standing in front ofthe coke machine, having dust punched in, when Embreywalked up to him and asked him whether he was "part ofthis bear pack." Edington asked Embrey whether he wasreferring to theunion, andwhen Embrey replied in theaffirmative,Edington admittedhisassociationwith thebear pack. Thereupon Embrey remarked to Edington."Well, this companycan't standany union."On October 12, Luttrell interrogated George Walker,an assistanthardware order filler for the oil company,about the union. According to Luttrell, he told Walkerthat he did not want him to supply the names of thoseemployees who hadsignedunion authorization cards butthat he wanted an opportunity to give Walker "our side ofthe story as far as the economic effects of having a unionat the company." Walker admitted that he knew aboutthe union activity but told Luttrell that he had not signeda union authorizationcard, and that "he didn't want tohave anything to do with it." LuttrellthentoldWalkerthat95percentof the company's customers werenonunionand that theunionizationof the company wouldseriously curtail itssales- "possibly shut us down" wasthe way that Luttrell put it That same day Luttrell talkedalso to Gerald W Ward and R. C. Byberg, both of whomwere boat operators for themarine suppliescompany, andthe latter of whom was chief boat operator. Luttrellconveyed toWard and Byberg substantially the samemessagethat he hadgiven toWalker, namelythat a unioncould beresponsiblefor the shutdown of the company'soperations. During Luttrell's conversation withWard, thelatter told him that he had been approachedto sign aunioncard but that he had declined to do so, and duringhis conversation with Byberg, the latter told Luttrell thathe could notunderstandhow aunioncould affect thecompany or him. Apparently, this led Luttrell to tellByberg that "if he wanteda union heshould go to workfor a company which had one."Asked whether he had talked to any other employeesabout theunion,Luttrell testified- "I talked to a goodmany of them. "I'd have to have a list to tell you."Furnished with a list, Luttrell proceededto name10 otheremployees to whom he had talkedin thedays followingthe receipt of the union's telegram. Seven of these tenemployees worked for the marine supplies company -Jack E Belcher (a grocery order filler), Lonzie Carter (atruckdriver), James T. Hopper, III (a grocery deckhand),GeorgiaSherrod (a maid), Sandra K Cranford (adispatcher), Thomas DHoward (a dispatcher) and VeraC Smith (a dispatcher). Three of the ten employeesworked for the meat company - Wesley C. Jacobs andWaddellMcBride,whowerebutchers,andCurtisTarrance, who was a janitor Luttrell told all 10 of theseemployees substantially what he had told Walker, Wardand Byberg.C. TheDischargesImmediately after the interrogations- indeed whilethey were still proceeding- the Respondent began aseries of discharges of its employees. The first two to bedischarged were Gerald W. Ward and R. C. Byberg, thedischarges occurring during Saturday evening, October 12.These two discharges were wholly unplanned and hadnothing to do, apparently, either with the union situation,or with Tarver's decision to go out of the harbor servicebusiness. It seems that there was discovered a shortage ina $1,000 fund that was used on the grocery boats formaking change, cashing checks and the like. Ward wasdischarged as the operator responsible for the shortage,and Byberg, as his superior, was also held to be at fault.All the other discharges were in some way connectedwith the union situationOn October 13, the RespondentdischargedWilliam L. Worley and Lucky L. Ellison, twoof the deckhands in the harbor service, and on October 14the respondent discharged Jerry Roscoe Edington andJames C. Belcher, another two of the deckhands in theharbor service. They constituted four of the six deckhandsin the harbor service, and they were the only deckhandswho had signed union authorization cards, the other twodeckhands in the harbor service, Jerry E Howard andLewis A. Wilkins being the nonsigners. The discharges ofthe four deckhands who signed union authorization cardsare alleged to have been discriminatory. Each of them wascalled in, and told that the company was going out of theharbor service business, given 2 weeks' severance pay, anddismissed. In addition, Raymond Barnes, the tankerman,who had signed a union authorization card, wasdischarged but his discharge is not alleged to have beendiscriminatory only because he did not wish to bringcharges against the Respondent.On October 13, the Respondent also discharged BenScott, one of the four oil company deckhands. Scott wasthe only oil company employee who had signed a unionauthorization card, and his discharge, too, is alleged tohave been discriminatory. Scott himself did not testifywithrespecttohisdischargebutsomeofthecircumstances surrounding his discharge were revealed byJenningsW Cole, the boat operator for whom he worked,and who was himself discharged the same day.About 8 a.m. on October 13, Cole, who was going offduty, was called into Embrey's office. Embrey closed thedoor and asked Cole what he thought about the unionCole replied that it seemed like a good thing to him.Embrey asked why he thought so, and Cole mentionedsome futile attempts that the employees had made to getmeetings with management. Just then the telephone rang,and Embrey asked Cole whether his deckhand, Ben Scott,was there, and Cole replied that Scott had gone home.Embrey then asked Cole whether Scott was "in that uniondeal," and Cole replied in the affirmative, he also toldEmbrey that Scott and he had signed union authorizationcards. Embrey then asked Cole "how Scott was doing, if WATERWAYS HARBOR INVESTMENT CO., INC.he was wearing his life jacket," and Cole told Embreythat he was not wearing his life jacket. Cole had in a factcomplained to Embrey on several occasions about Scottnot wearing his life jacket but he testified nevertheless thatthere was nothing wrong with Scott's work. At the end ofthe interview Embrey told Scott that he could go butabout 3 p m that same day Embrey called Cole on thetelephone and told him that he was dischargedOn October 13, the Respondent also discharged RayJohnston, the second of the two boat operators for the oilcompany who had signed union authorization cards.Johnston was called to Embrey's office, and Luttrell wasalso present during the interview. But Embrey never got tothe point of opening the conversation by telling Johnstonthat he was discharged, for as soon as the latter enteredthe office, he remarked to Embrey: "I guess you want togive me mine too " Embrey replied. "Well, I want to talkto you about this and see what you thought." Johnstonrepeated"Well, you might as well give me mine, too,because I'm in it as deep as anybody else." Embrey thenproceeded to tell Johnston that they were closing down theharbor service and letting several of the men go So far asJohnston was concerned, Embrey explained that they wereletting him go since he had a bad record for "tearing upequipment." Embrey was referring to an accident in whichJohnston had been involved about 8 months previously.Embrey then added: "We don't want a union down hereand we don't want any operators that don't want to goalong with the Company " Embrey further expressed thewish that the employees had gotten together and came andtalked to him "about this thing" before they got into it sothat they could have worked something out.On October 13, the Respondent also discharged FloydBarefoot andWilliamM Couey, two of the three boatoperators who had signed union authorization cards, andone of whom, Barefoot, had been interrogated in his homeby Embrey.D. The Respondent's Explanationof theDischargesAccording to Tarver,the discharges were all connected,directly or indirectly,with a decision on his part to go outof the harbor service business because of continuing losses.When Tarver had acquired the Waterways companies inMay 1967, a motor vessel,theBillB,had been usedsometimes for spotting and tieing barges but he was not inthe harbor service business on any considerable scale.When in September 1967 Tarver decided to go into theharbor service business,he had to expand his fleet greatly.In addition to theBill B,he had theLaura B,theCharlieEmbreyand theRobertS but these were fuel flat boats inthe oil service, and the last two named were obsolete.There was also a small grocery boat, theCharlie Smith,but this served the marine supplies company Tarver nowacquired two additional vessels,theJeffTand theAnnilou,whichwere of 750 horsepower,andwereequipped with electric winches and high-powered lifts tohandle the tows, as well as with ample living quarters forthe crewsTheJeffTand theAnnilourepresented aninvestmentof$300,000.Besides the vessels, it wasnecessary to acquire river docking facilities,which costmore money. It became apparent before long, however,that the harbor service business was proving unprofitable.Itseems that in the Memphis harbor there was an oldestablished firm,Warner and Tample, in the harborservicebusiness,and Tarver could make no headwayagainst its competition.'By June 1968, according toTarver,he had made"a firm decision" to go out of the457harbor service business"in an orderly fashion,"as he putit.With this in mind,he took steps to disposeof theJeffT,theAnnilouand theBill Bby sale or charter, and toacquire two new fuel flat boats to replace his obsolete fuelboats, theRobertS and theCharlie EmbreyThe two newfuelboatswere ordered from the LeMay Barge andSupply Company of Greenville,Mississippi,and the firstof the two boats,theMallard,was delivered and licensedby October 9 In September theBillBhad been sold forcash but neithertheJeff Tnor theAnnilouhave as yetbeen sold.The second fuel boat has not yet been deliveredby LeMay but Tarver testified that he expected it to bedelivered in January 1969According to the further testimony of Tarver, whentowards the end of September he learned from LeMaythat theMallardwould be delivered about October 10, hegave orders to Luttrell on October 1 to discontinue theharbor service in the payroll period nearest the middle ofthemonth of October,and at the same time, he andLuttrellagreed that they would seize the opportunity,arising from the availability of some of the harbor serviceemployees for other work, to revamp the work force as awhole, retaining those whom they considered to besuperior employees,and getting rid of the undesirableemployeesAs Tarverput it, they decided "to distill ourforcedown to the people that we considered mostefficient,most interested in the Company,and that weconsidered superior employees,"or, as Tarver put it atanother point,"we agreed at that time specifically whichoneswouldberetainedor transferred to anothercompany, and which ones would be let go." Tarver,Luttrell and Embrey insisted throughout their testimony,that they made these decisions on October 1 before theyhad received the union's telegram and before they had theslightestinkling that any union was attempting toorganize their employees.E Concluding FindingsThe two basic issues in the present case are whether theinterrogations conducted by the Respondent's agents werelegitimate, and whether they discriminated against the fiveemployees who were discharged on October 13 and 14,1968. The two issues are closely related. A peculiarity ofthe present case is, moreover, that employees of theRespondentwho were subsequently determined to besupervisors,namely the boat operators, were alsointerrogatedanddischarged,togetherwith the fivenonsupervisory employees.Although the Respondent isnot legally answerable for its conduct, insofar as thesupervisory employees are concerned, this conduct may betaken into consideration in evaluating its conduct towardsits nonsupervisory employees.Undoubtedly, the interrogations conducted by Luttrelland Embrey were coercive, and were therefore unlawful,insofar as the nonsupervisory employees were concerned,for not only did they seek to obtain knowledge concerningthe activities of the employees with respect to the unionbut conveyed to them a scarcely veiled threat that the'inApril, the harbor service sustained a loss of$2,293 49, in May of$3,447 25, inJune of$4,97748, in Augustof $1,350 43, andin Septemberof $3,865.28However,in July, the harbor service showed a smallprofit of$619 34, and thebusinessmust have broken exactly even for the othermonths ofthe year, forthere is a statement in evidence(Resp Exh 5),which shows that the total loss for the year down to the end of the monthof September was $15,314 59 Thisfigure is obtained by adding the lossesfor the monthsofApril,May, June, August,and September andsubtractingthe profitfor the month of July 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness might have to be shutdown if the union activitiescontinued,andweresuccessful.CounselfortheRespondent seek valiantly to represent the interrogationsby Luttrell and Embrey as mere attempts to put beforethe interrogated employees the economic effect that aunion would have on the operations of the business and"to investigate the Union's claims of representation."Actually,LuttrellandEmbreywereengaged inthreatening the job security of the employees, and inobtaining information which they could use in carryingout their discriminatory schemes. It is obviously frivolousto contend that they were engaged in the disinterestedinvestigation of a question of representation when therespondent had rejected out of hand the union's claims ofrepresentationbeforeLuttrellandEmbrey had evenembarked upon the interrogationsEmbrey himselfunderstood perfectly well what he was up to, for despiteallattempts to get him to say that he was investigatingthe union's claims of representation, he persisted in sayingthat he "was trying to find out what was going on."While the coercive interrogation of employees is not initself proof that their employer also discharged some ofthem subsequent to the interrogations, it is nevertheless animportant indication that the employer in question isill-disposed towards the unionization of his business, andlends credibility to allegations that the interrogations werefollowed by discriminatory discharges.In the present case, moreover, the interrogations havemore than the usual significance, for they tend also tonegate Ito some extent the contentions of the Respondent'switnesses that they made their decisions on the dischargesof employees on October I before they ever knew of anyunion activity, and hence that this activity could in no wayhave influenced their decisions. Counsel for the GeneralCounsel argues that if, as the respondent claims "it hadirrevocably decided on October I to close the harborbusinesswhy did Luttrell, knowing this, couch hisconversations with employees only in terms of a possibleclosing of the business as the result of a successful unioncampaign if, in fact, immediate closing was already acertainty?" This argument rests upon premises that are toa large extent invalid. The threat of a shutdown was madebyLuttrell to a number of the employees but theseemployees includednone of the harbor service employeesSince the respondent had no intention, prior to theappearance of the union on the scene, of shutting downthemarine supplies business or the oil business, it couldlogically threaten the shutdown of these businessesafteritlearned that union activities were under way. However,Embrey did interrogate two of the harbor serviceemployees, Floyd Barefoot and Jerry Edington, and whilethe threat of a shutdown was not made to either of themby Embrey, his very failure to say anything about theshutdown of the harbor service to either of them, theexpression of his regret to Barefoot that the employeeshad not come to him with their grievances, and hiswarning to Edington that "this Company (i e , the harborservice company) can't stand any union" is inconsistentwith the assumption that their fate had been determinedalreadyWhile the interrogation of Edington was morecasual than that of Barefoot, this circumstance in no waydetracts from the force or significance of the warningissued to the former.There are, moreover, other significant indications in therecord that the decisions "to distill down" the personnelwere not made until after the union drive had beenlaunched. These indications are plainest in the case of thedischarges of deckhand Ben Scott and boat operators,Cole and Johnston for the very reason that they wereemployees of the oil company rather than employees ofthe harbor service that was being shut down. The evidenceshows that in fact the union situation was responsible fortheir discharges, and that they were not discharged untiltheir support of the union had become known.According to the respondent's witnesses, Scott, whoworkedforCole,wasan"unsatisfactory"or"undesirable"employeeItisaratherremarkablecircumstance that as witnesses for the respondent neitherLuttrell nor Embrey provided a single detail that wouldillustrateScott's alleged faults as an employee. Scottworked under the general supervision of Embrey and theimmediate supervision of Cole. But the main burden ofjustifying Scott's discharge was put on Luttrell, who knewonly what Embrey reported to him in the most generalterms,andEmbrey himself did not venture beyondstigmatizing Scott as unsatisfactory. It was thus left toCole to reveal, when called as a witness, that Scott's onlyfault as a deckhand was that he sometimes did not wearhis life jacket. But the fact that Scott's discharge followedonly upon Cole's revelation that Scott had signed a unionauthorizationcardconnectshisdischargewith thisrevelation rather than with the "distilling down" of theemployees on October 1. It is not possible to understandwhy Embrey would have been interested in Scott's unionactivity on October 13 if it had already been decided onOctober I to discharge him. It is also difficult tounderstandwhy Embrey had not discharged Cole themorning of his interview with him if the decision todischarge him had in fact been made almost 2 weekspreviously.The respondent is, moreover, in the ratheranomalous position of having discharged Scott in relianceon the complaints of a supervisor-Cole-who was himselfdischarged as unsatisfactory the very same day! In thecase of Johnston, Embrey as good as told him that he wasbeing fired because of his union activities by telling himthat the company did not wanta unionor operators whodid not go along with the companyThe conduct of Tarver on learning from Luttrell andEmbrey the extent of the union activities also belies theRespondent's contention that the time for going out of theharbor service business had already been fixed anddetermined.Tarver repeatedly declared during his longtenure on the witness stand that it was a matter ofindifference to him whether any of his employees belongedto a unionBut Embrey, while attempting to avoid theembarrasment of connecting his instructions with thesurge of union activity, nevertheless testified that as soonas Tarver was informed of the union activity he "just saidwe'd bring the boatsin andtie them up,we were going toclose the harborbusiness up" (emphasis supplied) But,according to the same witnesses, this was a decision thathad already been firmly made on October 1. Embrey wasalways a reluctant witness but he never was as reluctant,as well as evasive, as when he was testifying concerningwhat Tarver told him when the latter learned of the unionactivity that was in progress.The Respondent'sassertionthat the selections fordischarge were made before the union activity began alsoruns counter to the high degree of correlation between thenumber of the union adherents who signed unionauthorization cards and the identity of those dischargedThe 13 union authorization card signers fared very badlyindeed in the selecting processNo less than 10 of the 13whohadsignedunionauthorizationcardsweredischarged.Ben Scott, who was the only oil companydeckhandoffoursoemployedtosignaunion WATERWAYSHARBOR INVESTMENTCO., INC.authorizationcard,was dischargedTherewere sixdeckhands in the harbor service, and the four of them whosigned union authorization cards, namely Belcher, Ellison,Edington and Worley, were the four who were dischargedByberg was the only boat operator in the marine suppliescompany who signed a union authorization card to bedischarged, although his discharge was, apparently, forjust cause. All three of the oil company boat operatorssigned union authorization cards, namely Cole, Johnstonand Reed, and two of the three were discharged. In theharbor service two of the three boat operators who signedunion authorization cards, namely Barefoot and Couey,were the two who were discharged, while the third,Walden M. Whitehead, the nonsigner was retainedTarver, Luttrell and Embrey made much of the factthat they had retained, or offered to retain in theiremploy, several of their employees who had signed unionauthorization cards, these being Gordon Reed, one of theoilcompany boat operators, Jerry Howard, one of theharbor service deckhands, and James Hopper, III It iswell-settled, however, that a discriminatory motive in thecase of the discharge of some employees is not disposed ofby a showing that the employer did not discriminateagainst others, or failed to weed out every union adherent 'In the present case, moreover, there is reason to doubtthat Jerry Howard, who was offered a job but turned itdown on the ground that he would be doublecrossing theemployees who were supporting the union, actually signeda union authorization card, and Reed, as well as Hopperdo not appear to have been the staunchest of the unionadherents, for both of them came to Tarver either todisavow the union, or confess union membership andTarver did not fix with indubitable precision just whenthese acts occurred In the case of Reed, Tarver testifiedthat the disavowal occurred "Monday or Tuesday orWednesday," and he added rather enigmatically; "It wasafter that Sundaywhen everyone's employment status hadbeen resolved"(emphasis supplied)According to Tarver,however, everyone's employment status had been fullyresolved on October 1, which was a Tuesday rather than aSunday In the case of Hopper, Tarver, in testifying thatHopper had come to him and "volunteered that he hadsigned a Union card" merely added: "He had alreadybeen retained ."The most baffling of all the evidence given by therespondent'switnesses in the present case was on thesubject of the extent of their knowledge of the unionactivitiesof their employeesBoth Tarver and Embreytestified that they had absolutely no knowledge of anyunion activity until the union's telegram was received bythem about noon on October 10 Tarver, asked if he hadanysuchknowledgebeforethen,replied"Nonewhatsoever." Yet in replying to the union's telegram thenext day Luttrell did not enter a total disclaimer of anyknowledge, for he stated thatit is our informationthat ifyou represent any of our employees,they are relativelyfew"(emphasis supplied). Tarver also testified that at thetimeLuttrellwas consulting his lawyers his bestinformation was that "if any of these employees wereinterested in the union, there couldn't be more than two orthree of them " The Respondent's reply to the union's'SeeNL R B v W C Nabors,Co ,196 F 2d 272, 276 (C A 5), certdenied344US 865, and earlier cases there cited,N L R B vShedd-BrownMfgCo, 213 F 2d 163, 174-175 (C A7),NachmanCorporation,NLRB337 F 2d 421, 423 (C A 7) InN L R BvPuertoRico TelephoneCo,357 F 2d 919, 920 (C A I),the court put the samethought in a differentway "A violation of the Actdoes not need to bewholesale,"it said"to be a violation "459telegram, as well as Tarver's own testimony, would seemto indicate at least that even before the receipt of theunion's telegram they were not wholly ignorant of the factthat the union was attempting to organize the employeesEven more baffling is the total disclaimer entered byTarver of any knowledge of who had signed unionauthorization cards even as of the time of the hearing!"As of right now," he declared under oath, "until wewalked into this Courtroom, I don't know who signedcards and who didn't."' Tarver so testified despite the factthatbothLuttrellandEmbrey had given testimonyconcerning their interrogation of the employees in whichthey had admitted that some employees had told themthat they had signed union authorization cards and othershad told them that they had not signed unionauthorization cards. It can hardly be doubted, moreover,that whatever Luttrell and Embrey learned in the courseof their interrogationswere duly reported to Tarver.Indeed, Tarver in the course of his testimony revealed thatvarious employees who had been retained had come tohim and "volunteered" the information that they hadsignedunionauthorizationcards,andcitedtheseconfessions as proof that it was a matter of the utmostindifference to him whether any of his employees chose tobelong to a union. The admissions of the Respondent'switnesses,and the testimony of Scott, Johnston, andEdington who were witnesses for the General Counsel,establish at the least that the Respondent had positiveknowledge of the union activity of Edington, Reed,Barefoot, Scott, Cole, and Johnston, and equally positiveknowledge that Walker, Ward, Tims, and Holley had notengaged in any union activity. Adding the names of thosewho had "volunteered" that they had signed unionauthorization cards, it would seem to be quite clear thatthe Respondent's knowledge of the union activities of itsemployees was quite extensive long before the hearing.Considering further that Luttrell had interrogated no lessthan 13 of the employees and Embrey had interrogatedanother three, it wouldseemreasonable to hazard theconclusion that the Respondent's knowledge of the unionactivities of its employees was encyclopaedic in nature Itistrue that the burden is on the General Counsel toestablish knowledge on the part of the employer of theunion activities of discharged employees. But the proof ofknowledge need not be direct, it may be inferential;' andthe circumstantial evidence in the present case that theRespondent's motives were discriminatory is very strongTherearenumerousreasonsforrejectingtheRespondent's proffered explanation of the discharges,despite the fact that it is true that the harbor servicecompany was not being profitable, and that Tarver wasplanning togo out of the harbor servicebusinessfor somemonths before the commencement of the union campaignTheevidenceindicatesneverthelessthathewasprocrastinating from month to month in carrying out hisdecision, and that the procrastination ended only when thethreat ofunionizationappeared. It is easy to understand,moreover,the reasonsfor Tarver's procrastination Everyman hates to admit to himself that he has made a mistakein going intoa particular business venture,and islikely toThis declaration is echoed in the Respondent's brief in the argument"At the hearing before theTrial Examiner,the Respondents learned forthe firsttime the namesof those employees who hadsignedcards with theUnion "'SeeN L R B vSchellSteel Products, Inc,340 F 2d 568, 572 (C A 5),and earlier cases there cited,N L R BvAmbox,Inc , 357 F 2d 138, 142(C.A 5),N L R B vLexingtonChair Co ,361 F 2d 283, 291 (C A 4),N L R B v SuperiorSales.Inc,366 F 2d 229, 234 (C A 8) 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe loathe to cut his losses and to get out He isparticularly likely to remain in a quandary when his lossesare not overwhelming and he has a large investment in thebusiness which will be seriously impaired if the business isterminated abruptly In most months of 1968, Tarver'slosses in the harbor service while substantial do notappear to have been staggering,and in one month it evenshowed a small profit,which would encourage him tohope for better daysWhile Tarver never admitted, ofcourse, that his losses in the harbor service business werenot unbearable,the mere fact that in testifying about themhe kept on explaining that the losses should be put athigher figures,and thus in effect criticized his ownaccountant'sfinancialstatements-arolethatheassumedas a CPA -indicates that he himself did notregard the losses as forbidding enough.Itmust not beforgotten that the harbor service company was only one oftheWaterways businesses,and constituted in reality onlyone of the departments of the Waterways enterprise Thefull impact of the losses in the harbor service businesscannot be accurately gauged unless one knows how wellthe otherWaterways businesses were doing,and Tarverfailed to offer any financial statements that would showhow the Waterways companies were doing as a wholegroup Even assuming that the losses in the harbor servicebusiness were considerable they would have to be weighedagainst the impairment of the investment in the businesswhich included two vessels,theJeff Tand theAnnilou,which cost$300,000, and were specially designed for theharbor service business To lay these vessels up would tendto deteriorate them, which is clearly shown by the factthatTarver had to put the vessels into drydock inGreenville for cleaning The fact that Tarver went out ofthe harbor service business before either of these twovessels had been disposed of, by either sale or charter, andbefore the second of the vessels needed in the remainingbusinesses had been completed suggests that his exit fromthe harbor service business was rather precipitate Tarverhimself testified that he had decided in June 1968 to goout of the harbor service business"in an orderly fashion "Yet in October 1968 he went out of the harbor servicebusiness in anything but an orderly fashion.Indeed,Tarver's exit from the harbor service businesswas so abrupt that its customers were not even informedthat it was being discontinued,and advised to make otherarrangements. The taking of such steps would have beenless important,of course,if the harbor service businesshad been the only one in which Tarver was engaged But,since he was engaged in a group of related businesses, ofwhich the harbor service business was only one,he wouldnormally have wanted to retain the good will of his harborservice customers by giving them adequate and timelynotice of his intentions. Asked to explain his failure to doso,Tarver could only give the rather lame andcontradictory excuses that he was attempting to squeezeasmuch as he could out of the harbor service business,and that it was common knowledge in the Memphisharbor that he was going out of the harbor servicebusiness.IfTarver's intentionswere indeed commonknowledge,hiscustomerswouldbemaking otherarrangements,and Tarver would be deprived of the extradollarswhich he was, supposedly, seeking. Moreover, itwould hardly augment the good will of his customers toallow them to rely on rumors.As for the whole procedure of "distilling down" thebody of employees when an excess number of harborservice employees became available,itseems odd andirrational when the personnel situation of the Waterwayscompanies is considered. The closing of the harbor servicemade available primarily a group of five deckhands (notcounting the temporarily incapacitatedWilkins), and agroup of three boat operators. These two group ofemployees were at the opposite ends of the personnelscale, so far as skills are concernedWhile the boatoperators would be skilled employees, it would hardlyseem that the deckhands would be employees of any veryspecial qualifications. One could speak of boat operatorsasskillfulemployeeswhose retentionwould seemdesirable if at all possible but one cannot speak of thedeckhands in the same terms The chief problem of theWaterways companies, so far as the deckhands wereconcerned,would seem to have been to get enoughdeckhands to man the boats, whether these boats were inthemarine supply service, the oil service, or the harborserviceTheWaterways companies had some boatoperators who had 4, 6, and even 8 years of seniority Butthe 13 deckhands who were employed in the same threeservices inOctober 1968 were all without a singleexception recent employeesNine of these 13 deckhandswere first employed in 1968, and the other 4 were firstemployed in 1967, 3 of these 4 having been employed latein1967'° It is evident that the turnover in deckhandsmusthavebeen tremendous, and that getting anydeckhands at all, whether good, bad, or indifferent, musthave been a major problem The "distilling" processwould seem to make sense only in the case of the boatoperatorsbuttheallegeddiscriminateeswerealldeckhands. The "distilling" process would also have as itsnecessary corollary that the harbor service employees,whether boat operators or deckhands, had failed to givesatisfaction to their employer for some time, and it makesone wonder how they could have been tolerated so long.Luttrell attempted to answer this riddle by explaining thathe was hesitant to seek replacements in view of theimpending closing of the harbor service. But those hired in1967 were retained for a considerable number of monthsbefore there was any firm decision to go out of the harborservice business, and as for those who were hired in 1968,one would suppose that there would be little compunctionin letting unsatisfactory deckhands go precisely for thereason that their tenure was fated to be brief In anyevent,onecanhardlybelievethattheprofferedexplanation would apply to such boat operators as Coleand Johnston who had been hired, respectively, as farback as 1964 and 1962. If they were indeed unsatisfactoryor undesirable employees, Luttrell and Embrey had hadyears to get rid of them, and all these years preceded, ofcourse, the decision to close the harbor service business.When they finally made their decision as to which of thethreeboatoperatorstheyshoulddischarge,theydischarged Cole and Johnston, and decided to retain inthe oil service, boat operator Walden MWhitehead, whohad been hired by them on September 10, 1968, just 3weeks before they decided, allegedly, to go out of theharbor service business! They also decided to retain JerryHoward as a deckhand, although he had been hired a daylater than Whitehead on September 11, 19681So remarkable were these decisions to let Cole andJohnston go and to retain Whitehead and Howard thatthe respondent's witnesses were driven to an excess use ofderogatory adjectives in the case of the former and tosuperlatives in the case of the latter Tarver, for all thathe had little, if any, personal knowledge of the work of hiscrews, pronouncedWhitehead to be "probably the best"The hiring dates areshown on G C Exh 2 WATERWAYS HARBOR INVESTMENT CO., INC.overall operator in our entire fleet," going far beyond theencomiums of either Luttrell or Embrey, whose favoritesuperlativewas"superior,"whichtheyappliedindiscriminately to deckhand and boat operator alike. Onthe other hand, the respondent's witnesses were eager toseize upon and to exaggerate even the most trivial faultsof the union supporters whom they were discharging Theyattempted to make much of Scott's failure to wear his lifejacket, a fault that endangered nobody's life but his own,and they attempted to make even more of the fact thatCole had once lost a fuel ticket, although there weremeters on the boats to measure the amount of oildispensedConsidering that Tarver, Luttrell and Embreyendured the alleged derelections of the dischargedemployees with equanimity until they joined the union,and that they involved themselves in contradiction aftercontradiction in attempting to explain the discharges, theconclusionmay be hazarded that the dischargedemployees were not as unfit for further service as theypretended that they were.Perhaps themost damaging evidence against therespondent is the fact that on October 13, the very daythat the discharges of the employees commenced, theRespondent employed two new employees, who had neverpreviously been on its payroll, without offering either ofthe jobs that had become available to any of the harborservice deckhands who were being discharged, and whom,according to Tarver, he would have reemployed if anydeckhand jobs were available. The two new employeeswere Thomas Teague, who was employed as a grocerydeckhand in the marine supplies company, and RichardTims,who was employed as a tankerman in the oilservice. Tarver, Luttrell and Embrey floundered hopelesslyaround in the mire of their own contradictions as theyattempted to explain the employment of Teague and Timsdespite the availability of the whole harbor servicecomplement, and the availability of no less than twovacancies for deckhands in the oil service These twovacancies had been created by the dismissal of Ben Scottand Jerry Howard's refusal of a job as deckhand in the oilservice when it was offered to himTo the embarrassment of the Respondent's witnesses, itwas brought out that two of the discharged deckhands inthe harbor service, James C. Belcher and Jerry Edington,had been grocery boat deckhands before they had beenemployed in the harbor service. In view of this experience,therewas an added reason for offering Belcher andEdingtonjobsasgroceryboatdeckhands.TheRespondent's witnesses had, however, a seeming reasonfor disregarding them. They testified that there was asubstantial differential between the pay of a harbor servicedeckhand and a grocery boat deckhand. This was true butthe reason cannot be regarded as completely satisfactory,for the Respondent's witnesses conceded that they had notoffered the jobs to any of the harbor service deckhandswhom they were dismissing, and that they did not,therefore, let the latter decide whether to accept the lesserpay. After all, the lesser pay was certainly better than nopay at all. That an employee who was being terminatedsolely because of the closing down of the operation inwhich he was employed would seek to be transferred toone of the operations that was being continued is shownby the case of William Worley, one of the four harborservicedeckhands. In the interview in which he wasdischargedbyEmbrey,Worley requested Embrey totransfer him back to the oil service where he had workedfor some 9 or 10 months before being transferred to theharbor service. Embrey told Worley that he did not need461his services, and it is not established, moreover, that therewas any pay differential between the oil service and theharbor service, so far as deckhands were concerned."The Respondent's witnesses had an even harder time inattempting to explain the hiring of Tims as an oil boatdeckhand, apart from the readiness of Worley to take thejob It seems that the great virtue of Tims in their eyeswas that he had a license as a tankerman. But he wasemployed as a deckhand, and his possession of atankerman's license was at most a minor convenience,since it was not necessary to have a tankerman aboard aboat in discharging fuel oil; every boat operator had atankerman's license, and his presence would be sufficientOf the four oil boat deckhands employed on October 13,only one, R D. Ferguson, had a tankerman's license, andHoward, who was slated for the job but had declined it,had not had a tankerman's license. Moreover, amongthose just discharged was Raymond Barnes, who was atankerman, and the only reason that Tarver could think offor not turning to Barnes was that, compared to Tims,Barneswas "inferior," a category that he applieduniformly to all the prounion employees. But if Barnescould have qualified as a tankerman although he was"inferior," it becomes difficult to understand the specialvirtuewhich, according to the respondent's witnesses,inhered in being a tankerman, and deprived Belcher,Ellison, Edington and Worley, supposedly, of the capacityto qualify as tankermen because they, too, were inferior.Towards the end of his cross-examination, Luttrell,when pressed to explain why he had not offered a job toone of the discharged employees and had hired two newemployees, hinted at the real reason when he declared- "Iwouldn't consider that any of the men would want the job,particularlyafterMr Howard said that he waswiththemen up on the hill "(Emphasis supplied )What Luttrellwas saying in effect was that after Howard had refused toproffered transfer to the oil service for fear that he wouldbe suspected of doublecrossing the employees who weresupporting the union he just assumed that all theterminated deckhands in the harbor service would dolikewise! This was a remarkable assumption in itself but itwould have been all the more remarkable if Luttrell didnot in fact know that the harbor service employees weresupporting the union.On more than one occasion in the course of histestimony,Tarver protested that he had no animositytowards unions, and that it made absolutely no differenceto him whether his employees supported a union. But hisemployees themselves did not share, apparently, Tarver'sown view of his attitude towards unions, if one is to judgefrom two incidents. One of these incidents involved RayJohnston's anticipation of his discharge because of hisunion activity that has already been related. The otherincident involved Jack Belcher, who was a grocery orderfiller and substitute boat operator in the marine suppliesservice, and who was the uncle of James Belcher, one offour deckhands in the harbor serviceWhat happened inthis instance was volunteered by Traver himself during hisdirect examination. Shortly after his nephew's discharge,Jack Belcher came to Tarver and told the latter that hewanted to discuss his nephew with him. He told Tarverthat his nephew had had a lot of pressure brought on himby the union but that he did not really want,any part of it,"There is no support in the testimony of the respondent'switnesses forthe contention made in the brief of counsel for the respondent that "thepay for deckhands in the Oil Service and Supplies&Service companywere substantially below that of a deckhand in Harbor Service " 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that if Tarver would take him back he wouldpersonally guarantee his conduct. According to Tarver, hereplied that he did not even know Jack Tarver's nephew,that he had been let go simply because the harbor servicewas being closed down, and that "his union activity orlack of it had nothing to do with it." Tarver added,further however, that if his nephew put in an applicationfor employment in the future it would be considered butthat he would do nothing that might make it appear thathe would reward somebody for disavowing the union.Counsel for the respondent seek to reinforce Tarver'sprotestations of lack of antiunion animus by a rathercurious argument of their own They argue that therespondent had no occasion for indulging in any unionprejudice, bias or animosity because "there were and areno unionized concerns in the Memphis Harbor serving andservicing midstream the vessels and barges which move upand down the river " But this is the classic situation forthe development of antiunion animosity. If the respondentwere unionized, and its competitors remained ununionized,itwould obviously be at a competitive disadvantage.Finally, counsel for the respondent also call attention tothe fact, which they characterize as "interesting," that ofthe five complainants directly involved in the discharges"only too bothered to testify and Worley simply statedthat Embrey told him he was being discharged because theHarbor Service was going out of business." If this is acomplaint, it is without a proper basis. While the burdenalwaysrestsontheGeneralCounseltoprovediscrimination by substantial evidence, he is not under anyobligation to call as witnesses each and every allegeddiscriminatee In the present case, it is apparent that nopurpose would have been served by doing so, since four ofthe five complainants were, allegedly, discharged for thesame reason, namely the closing of the harbor service.While the fifth complainant Scott was discharged for adifferentreason, the testimony of Cole under whosesupervisionheworkedwasmore than sufficient toilluminate the true reason for his discharge. Presumably,counsel for the General Counsel called Edington becausehe had been interrogated by Embrey, and he calledWorley in rebuttal to counter the false testimony ofEmbrey with respect to Worley's failure to seek a transferto the oil service. It is hardly an accurate description orsummary of Worley's testimony to say that he "simplystated that Embrey told him he was being dischargedbecause the Harbor Service was going out of business."Actually,Worley's testimony was extremely damaging tothe respondent, since it established that when faced withhisdischarge he did seek a transfer to the oil service.Moreover,counselfortheGeneralCounselcouldcomplainwithgreater justiceof the failure of therespondent to call as a witness a single one of the allegedparagons who took the place of one of the dischargedemployees But, obviously, this case must be decided byweighing the testimony of the witnesses who were calledrather than the testimony of the witnesses who were notcalledIV. THEREMEDIESIn view of the broad scope of the respondent'sunfairlaborpractices,which include not only the coerciveinterrogations of its employees but also discriminationswith respect to the hire and tenure of their employment, Ishall recommend a broad form of cease-and-desist orderdesigned to effect all the guarantees of Section 7 of theAct.Insofar as affirmative relief is concerned, the case ofBen Scott, who was discharged from the oil service inwhichtherespondentisstillengaged,mustbedistinguished from the cases of William L. Worley, LuckyL. Ellison, Jerry Roscoe Edington, and James C Belcher,who were deckhands in the harbor service, which therespondent closed in order to defeat the organizationalattempt of its employeesThe case of Ben Scott presents no special problems,and to remedy his discharge, I shall recommend by way ofaffirmative relief, that the respondent offer to himimmediate and full reinstatement to his former orsubstantially equivalent position without prejudice to hisseniority or other rights and privileges previously enjoyedby him, discharging, if necessary, any.new employee hiredsubsequent to the date of his discharge in order to replacehim I shall also recommend that the respondent makeBen Scott whole for any loss of pay he may have sufferedby reason of his discharge by payment to him of a sum ofmoney equal to the amount which he would normally haveearned as wages from the date of his discharge to the dateof the respondent's offer of reinstatement less his netearnings during the said period. The amount of backpay istobedetermined in accordance with the formulaprescribed inF W Woolworth Company,90 NLRB 289,and interest is to be computed on the amount sodetermined in accordance withIsisPlumbing & HeatingCo, Inc,138 NLRB 716.The problem in the case of the other discriminateesarises from the fact that their jobs have been abolished asa result of the closing of the harbor service. As theoperationof this service was unprofitable, and theRespondent did intend, eventually, to go out of thisbusiness, I shall not recommend that the Respondent berequiredtoresume its operation.However, if theRespondent is unable to dispose of theJeff Tand theAnnilou,or is unable to dispose of them for adequateconsiderations, it is possible that the respondent maydecide of its own accord to resume the harbor servicebusiness In that event, I recommend that the obligationsof the Respondent with respect to reinstatement andbackpay in the case of Worley, Ellison, Edington andBelcher shall be the sameas inthe case of Ben Scott Thesame obligations shall exist also if the Respondent doesnot resume the operation of the harbor service businessbut jobs become available for deckhands in the oil service,sincetheymayobtainsubstantiallyequivalentemployment in that service, which is an integral part ofthe Respondent's operations. In the event, however, thatno jobs are available, either in the harbor service, if itshould be resumed, or in the oil service, the names of thediscriminatorilydischargeddeckhands in the harborservice shall be placed upon a preferential hiring list, inthe order of their seniority, and they shall be offered jobsas they became available either in the harbor service or inthe oil service, and the obligations of the Respondenttowards these employees for backpay shall continue untiltheyhave either been offered employment by theRespondent, or they have obtained substantially equivalentemploymentwithanotheremployer.However,notwithstanding the failure of the four discriminatees tosecure substantially equivalent employment with anotheremployer, the backpay obligation shall terminate at suchtime as the Respondent has disposed of the vessels andequipment for the harbor service and it is fully apparentthat the harbor service would have been liquidated at suchtime in any event. To take care of any contingencies thatcannot now be forseen, I recommend further that the WATERWAYSHARBORINVESTMENT CO.,,INC.Board reserve the right to modify the backpay andreinstatement provisions of its order.CONCLUSIONS OF LAW1.The variousWaterways companies included in thecaption to this proceeding are, and at all material timeshave been, affiliated business concerns with commonofficers, ownerships and directors and have constituted asingle-integrated enterprisewhose agents formulate andadminister a common labor relations policy for the saidWaterways companies.2.The saidWaterways companies are engaged incommerce or in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.3.NationalMaritime Union of America, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.4By interrogating their employees coercively withrespectto their union activities and sympathies onOctober 11, 12, and 13, 1968, the Respondents haveinterfered with, restrained, and coerced their employees inthe exercise of the rights guaranteed to them in Section 7of the Act, and have thereby committed unfair laborpracticesaffectingcommerce within the meaning ofSection 8(a)(1) of the Act.5.By discharging their employees, Ben Scott, WilliamL.Worley and Lucky L. Ellison on October 13, 1968, andby discharging their employees Jerry Roscoe Edington andJames C. Belcher on October 14, 1968, the Respondentshave discriminated with respect to the hire and tenure oftheir employment, and have thereby committed unfairlabor practices affecting commerce within the meaning ofSection 8(a)(3) of the Act.RECOMMENDED ORDERUpon the entire record in this case,and pursuant toSection 10(c)of the National Labor Relations Act, asamended,Irecommend that the Respondent companiesenumerated in the caption to this proceeding, theirofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating their employees coercively concerningtheir union activities or sympathies.(b) Threatening to discontinue any of their operations iftheiremployeescontinue their union activities,orotherwise threatening their job security(c)Discouragingmembership in NationalMaritimeUnion of America,AFL-CIO,oranyother labororganization of their employees,by discharging any oftheir employees,or in any other manner discriminatingagainst them with respect to the hire or tenure of theiremployment,orany term or condition of theiremployment.(d) In any other manner interfering with,restraining, orcoercing their employees in the exercise of the rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action in order toeffectuate the policies of the Act.(a)Offer immediately to Ben Scott,William LWorley,LuckyL. Ellison,JerryRoscoe Edington,and James C.Belcher reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority orother rights and privileges and make them whole for anylossof pay they may have suffered by reason of thediscrimination against them,in the manner and to theextent set forth in section IV of this Decision entitled463"The Remedies."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying allpayroll records and other data necessary to give effect tothe backpay requirement.(c)Post at its general office at Memphis, Tennessee,copiesof the attached notice marked "Appendix."' 7Copies of said notice, on forms to be provided by theRegional Director for Region 26, shall, after having beenduly signed by respondents' representative, be posted byrespondents immediately upon receipt thereof and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondents to assure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondents have taken to comply herewith ""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words, "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within10days from the date of this Order,what stepsRespondents have taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT interrogate our employees coercivelyconcerning their union activities or sympathies.WE WILL NOT threaten to discontinue any of ouroperations if our employees continue their unionactivities, or otherwise threaten their job securityWE WILL NOT discourage membership in NationalMaritimeUnion of America, or any other labororganization of our employees, by discharging any ofour employees, or in any other manner discriminateagainst them with respect to the hire or tenure of theiremployment, or any term or condition of theiremployment.WE WILL NOT in any other manner interfere with,restrainor coerce our employees in their right toself-organization,toform, join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection .WE WILL OFFER to Ben Scott, William L. Worley,Lucky E. Ellison, Jerry Roscoe Edington, and James C.Belcher reinstatement to their former or substantiallyequivalent positions without prejudice to their seniorityor other rights and privileges and make them whole forany loss of pay they may have suffered by reason ofour discrimination against them.All our employees are free to become or remain, or torefrain from becoming or remaining members of any 464labor organizationDECISIONSOF NATIONALLABOR RELATIONS BOARDWATERWAYS HARBORINVESTMENT COMPANY,INC.DatedByWATERWAYS MARINESUPPLIES & SERVICE, INC.(Employers)WATERWAYS HARBORSERVICE, INC.WATERWAYS MEATINVESTMENT COWATERWAYS MEAT CO.,INC.WATERWAYS OILINVESTMENT CO.WATERWAYS OILCOMPANY, INC.(Representative)(Title)NoteNotify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed ForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161